Per Curiam:,
We are of opinion that the learned judge below was right in sustaining the demurrer and dismissing plaintiffs’ bill. The reasons which he has given are entirely sufficient, to which might have been added the farther reason, that the court had no jurisdiction. The bill was a mere attempt to enforce specifically a personal contract for which there is an adequate remedy at law. We have in more than one instance, of our own motion, dismissed such bills as this for want of jurisdiction, and would do so in this case were it necessary.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.